Case 20-06079-pmb            Doc 18   Filed 01/01/21 Entered 01/01/21 13:17:07    Desc Main
                                      Document     Page 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

IN RE:                                        )     CASE NO. 20-63562-PMB
                                              )
TRACY DENNIS,                                 )
                                              )     CHAPTER 7 Proceeding
         Debtor.                              )
                                              )
                                              )     Adversary Proceeding No. 20-06079-PMB S.
GREGORY HAYS,                                 )
Chapter 7 Trustee For The Estate Of           )
Tracy Dennis,                                 )
                                              )
         Plaintiff,                           )
v.                                            )
                                              )
UNITED COMMUNITY BANK,                        )
                                              )
      Defendant.                              )
__________________________________            )

                      SUBPOENA TO FULTON COUNTY CLERK OF COURT
                          FOR THE PRODUCTION OF DOCUMENTS

         TO:     Cathelene Robinson
                 Clerk of the Superior Court of Fulton County
                 136 Pryor Street, Suite C155
                 Atlanta, GA 30303

         YOU ARE COMMANDED to produce and permit inspection and copying of the

following documents, identified on Exhibit “A” attached hereto, at the place, date and time

specified below:

                 Date:          January 31, 2021

                 Time:          10:00 a.m.

                 Location:      The Gilroy Firm
                                3780 Mansell Road, Suite 140
                                Alpharetta, GA 30022
Case 20-06079-pmb      Doc 18   Filed 01/01/21 Entered 01/01/21 13:17:07    Desc Main
                                Document     Page 2 of 6



      This 1st day of January, 2021.

                                              Respectfully submitted,

                                              THE GILROY FIRM

                                                 /s/ Monica K. Gilroy
                                              MONICA K. GILROY
                                              Georgia Bar No. 427520
                                              MATTHEW F. TOTTEN
                                              Georgia Bar 798589
                                              Attorneys for United Community Bank
                                              3780 Mansell Road, Suite 140
                                              Alpharetta, Georgia 30022
                                              (678) 280-1922
                                              Monica.Gilroy@gilroyfirm.com
                                              Matthew.totten@gilroyfirm.com
Case 20-06079-pmb   Doc 18   Filed 01/01/21 Entered 01/01/21 13:17:07   Desc Main
                             Document     Page 3 of 6




    Exhibit “A”
Case 20-06079-pmb          Doc 18     Filed 01/01/21 Entered 01/01/21 13:17:07              Desc Main
                                      Document     Page 4 of 6




G. The term "Multiple Attempted Filings" refers to the above referenced UCB Deed sent by Wessels and
Gerbert, P.C. and delivered via Federal Express to the Fulton County Superior Court on October 28, 2019 at 8:02 am
(Tracking 776700984077); and again delivered via Federal Express to the Fulton County Superior Court on January
13, 2020 at 8:11 a.m. (Tracking 77311067977); and again delivered via Federal Express to the Fulton County Superior
Court on January 29 2020 at 8:40 a.m. (Tracking 777624494020); and again delivered via Federal Express to the
Fulton County Superior Court on February 4, 2020 at 8:19 a.m. (Tracking 777670793591)
Case 20-06079-pmb       Doc 18   Filed 01/01/21 Entered 01/01/21 13:17:07            Desc Main
                                 Document     Page 5 of 6



                                     Document Request

Please produce the following:

   1) Copy of all written guidelines and procedures used by the Clerk of Superior Court for
      processing documents presented for filing and recording in the Fulton County Real
      Property Records;

   2) Copy of all log books, and any other documentation, which reflects receipt of documents
       presented for filing and recording in the Fulton County Real Property Records Office for
       the time period of October 28, 2019 through February 5, 2020 ;

   3) Copy of all log books, and any other documentation, which reflects the processing of the
      Multiple Attempted Filings of the UCB Deed, as-presented for filing and recording;

   4) Copy of all log books, or any other documentation, which reflects the rejection of
      documents presented for filing and recording for the time period of October 28, 2019
      through February 3, 2020;

   5) Copy of all log books, or any other documentation, which reflects the returning of
      documents presented for filing and recording for the time period of October 28, 2019
      through February 3, 2020;

   6) Copies of all communications from Your office relating to the rejection of the Multiple
      Attempted Filings of the UCB Deed, as sent by Wessels & Gerber, PC.

   7) Copies of all documents related to the Multiple Attempted Filings of the UCB Deed by
      Wessels & Gerber, PC
Case 20-06079-pmb       Doc 18    Filed 01/01/21 Entered 01/01/21 13:17:07              Desc Main
                                  Document     Page 6 of 6




                                 CERTIFICATE OF SERVICE

   I hereby certify that I have this 1st day of January, 2021, filed the within and foregoing by

CM/ECF, which will serve notice on all necessary parties.

                                     Michael J. Bargar
                                     Arnall Golden Gregory LLP
                                     171 17th Street NW, Suite 2100
                                     Atlanta, GA 30363-1031
                                     Michael.bargar@agg.com
                                     Attorney for Plaintiff




                                        /s/ Monica K. Gilroy
                                     MONICA K. GILROY
                                     Georgia Bar No. 427520
                                     MATTHEW F. TOTTEN
                                     Georgia Bar 798589
                                     Attorneys for United Community Bank


THE GILROY FIRM
Corporate Office
3780 Mansell Road, Suite 140
Alpharetta, Georgia 30022
(678) 280-1922 (Telephone); (678) 280-1923 (Facsimile)
Monica.Gilroy@gilroyfirm.com
Matthew.totten@gilroyfirm.com
